Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on November 8, 2021 is acknowledged.  Claims 8-12 have been withdrawn from further consideration as being drawn to non-elected inventions.
3.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, it is unclear if the formulas of claims 1 and 2 are satisfied relative to the claimed composition or the at least one compound having a perfluoropolyether group and a curable site.
	Secondly, with respect to claims 3 and 4, it is unclear how to interpret the language pertaining to the compound having a triisocyanate structure or isocyanurate-type polyisocyanate structure.  It is unclear if the language specifies that the perfluoropolyether-containing compound contains isocyanate groups in the form of triisocyanate or isocyanurate-type polyisocyanate.  The language renders the structure and reactivity of the compound unclear. 
Thirdly, with respect to claim 4, the use of the word, “-type”, so extends the scope of the term associated with “type”, that the claim is rendered indefinite.
 Fourthly, with respect to claim 7, the curable resin and curable monomer should not be specified in the alternative in view of the Markush language of the claim.

5.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765